BURKE, District Judge
(dissenting).
The order of the Commission must find support in the evidence on at least one of the following grounds: that the plaintiff’s trestle would not support railroad locomotives, that opening and closing of switches would constitute interference, or that intraplant operation would cause interruptions with car spotting movements if conducted by the railroads. There is no evidence and no finding that the trestle would not bear the weight of railroad locomotives. There is no basis in precedent for sustaining such an order of the Commission on the ground that opening and closing of switches constitutes an interference in car spotting movements. It is inherent in the operation. There is no evidence that the number of switches required to be opened or closed would be burdensome.
The plaintiff and its predecessor have for twenty-two years performed their own car spotting under an allowance from the railroads. The only evidence as to the manner of car spotting that was before the Commission related to how it had been done by the plaintiff under those circumstances. Plaintiff had the right to conduct those operations in its own way and suited best to its own convenience. It does not follow that it would have to be done in the same manner if the service were performed by the railroads. The Commission had before it a map showing the layout of plaintiff’s tracks and buildings and evidence as to the volume of car movements conducted within the plant. On that evidence it has based its finding that car spotting, if conducted by the railroads, “would be marked *349by frequent interruptions and delays occasioned by intra-plant switching interference”. The only evidence on the question of possible interference with car spotting movements, if conducted by the railroads, was the testimony of Frederickson, assistant to plaintiff’s general superintendent, who was competent to .testify as to the requirements of the industry and who had knowledge of the way plaintiff’s business was and could be conducted. He testified regarding the requirements and manner of operation of defendant’s plant. He said that there would be no interference by intra-plant traffic with car spotting movements and explained that the plaintiff would not have to conduct its car movements at the same time and in the same location where the railroads would be performing car spotting service. The Commission has rejected this testimony. There is no more ground for holding that there would be interference on the basis of the Commission’s expert knowledge, without evidence, than there would be for holding that the plaintiff’s trestle would not support the weight of railroad switching engines on the basis of the Commission’s expert knowledge, without evidence. In United States v. Pan American Petroleum Corp., 304 U.S. 156, 58 S.Ct. 771, 82 L.Ed. 1262, the court pointed out that the Commission had before it maps exhibiting the character and extent of the plant trackage, its relation and accessibility to the main-line tracks of the carriers concerned and proofs as to the volume and the nature of intra-plant car movements, the amount of engine services required and other relevant facts. I take this to mean that, included in the proofs as to the nature of infra-plant car movements and other relevant facts, there was evidence not only as to the materials being carried in intra-plant car movements but also as to the time when it was necessary in the industry to conduct such car movements.
I think the Commission’s finding .that car spotting, if conducted by the railroads, “would be marked by frequent interruptions and delays occasioned by intra-plant switching interference” is not supported by substantial evidence, and is contrary to the only evidence on the subject in the case and, as such, is beyond the power of the Commission. Interstate Commerce Comm, v. Louisville & N. R. Co., 227 U.S. 88, 33 S.Ct. 185, 57 L.Ed. 431. I would give judgment for the plaintiff.